Title: From George Washington to James McHenry, 2 August 1798
From: Washington, George
To: McHenry, James


Private 
Dear Sir,Mount Vernon 2d Augt 1798  
Finding that I was not altogether correct, in giving the Uniform of the Company of Greyheads in the Town of Alexandria, I amend, as soon as possible, the mistake, by transmitting the letter of the Captn thereof—Colo. Simms—to Mrs Washington.
Have you received my letter of the 22d of July? The enquiry there made, respecting the Quarter Master General is of serious, & interesting moment to me. If the business, which my own appointment has involved me in encreases—or even continues—I shall soon be under the necessity of calling upon that Officer, or you, for a supply of Stationary: On you particularly for copying Paper; who, better than he, will know, or can direct the proper sort. I thought I came home well provided with these articles, but shall soon run Short—Yrs affectly

Go: Washington

